Citation Nr: 1509004	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a subdermal mass in the left upper chest. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and/or hypertension.

3.  Entitlement to service connection for a foot disability, to include hammer toes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.  Thereafter, he served in the Tennessee National Guard and was called for active duty from February 2003 to July 2003 and from December 2003 to April 2005.  There is also unverified evidence of record that the Veteran was activated from September 7, 2005 to September 30, 2005 following Hurricane Katrina.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of that proceeding has been associated with the claims file.

In May 2014, the Board remanded the claim to provide Veteran notice as to the evidence necessary to substantiate a claim for service connection on a secondary basis, to seek additional treatment records and to provide the Veteran with VA examinations.  The Board finds that the claim for service connection for sleep apnea must be remanded for failure to comply with the remand directives pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).  The RO was asked to send the Veteran notice specifically relating to entitlement to service connection on a secondary basis as set forth in 38 C.F.R. § 3.310.  Although a notice letter was sent in June 2014, the letter did not contain information regarding secondary service connection.  In addition, the regulations set forth in the October 2014 supplemental statement of the case did not include 38 C.F.R. § 3.310.  Because at this time, the evidence does not support the claim and compliance with remand directives is not discretionary, the claim for service connection for sleep apnea must be remanded to afford the Veteran proper due process.  

In regard to a foot disability and a subdermal mass in the upper left chest, the Veteran was provided an examination in August 2014.  The examiner reviewed the electronic claims file and provided the opinions requested in the Board's remand.  The Board finds that there is sufficient evidence to decide the claim regarding the subdermal mass without further remand, but an addendum opinion is necessary regarding the Veteran's foot disability prior to final adjudication.

The issues of service connection for sleep apnea and service connection for a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1984, while in service, a lump at the top left of the sternum was identified on x-ray; this was noted to be "probably congenital".

2.  Currently, the Veteran has a prominent manubrium in his upper left chest which is at least as likely as not the same as the lump identified in service; medical evidence suggests the prominent manubrium is congenital; congenital abnormality generally is not considered a disease or an injury within the meaning of applicable legislation pertaining to disability compensation and provides no basis for a grant of service connection.

3.  The Veteran also has a separate benign lipoma that was identified after separation from his final period of service; the lipoma is in a separate location from the prominent manubrium that was noted in service and is not related to an injury or disease incurred in service.



CONCLUSION OF LAW

The criteria for service connection for subdermal mass in the upper left chest have not been met.  38 U.S.C.A. § 1110  (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in pre-adjudication letters sent in September 2005, March 2006, January 2007, March 2007, September 2007 and November 2007, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records (STRs) from his first period of service are associated with the claims file.  In December 2007, the VA made a formal finding of unavailability of STRs for the periods of service from February 2003 to July 2003 and from December 2003 to April 2005.  The record reflects, however, that the Veteran submitted records from those time periods he considered relevant.  The VA also requested the Veteran's personnel records.  A formal finding of unavailability of personnel records for the periods of service after August 1991 appears in the claims file.  Private treatment records identified by the Veteran were acquired.  The Veteran has not indicated that there are outstanding VA treatment records or private treatment records that the VA has not attempted to obtain.

In May 2014, the Board remanded the claim to schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of any subdermal mass in his upper left chest.  The Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The claims file was reviewed and the examiner discussed the nature and etiology of the masses currently present in the Veteran's chest as directed by the Board.

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection

The Veteran alleges that a lump recognized on x-ray during his first period of service is the same as a mass which still exists today and as such, service connection for the mass is warranted. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran's STRs indicate the presence of a lump at the top left of the sternum in September 1984.  It was noted to be "probably congenital" and symptomatology was doubted.  A treatment note dated in June 1986 indicated complaint of a knot in the center of the chest.  In June 1990, the Veteran's chest was examined after complaints of chest pain.  The conclusion was a normal study and no lump or knot was noted.  No notation of a lump was mentioned in May 1991 on the Veteran's separation examination.

A private treatment record dated in November 2005 indicated a knot in the chest for the past 2 to 3 months that had increased in size and was painful if squeezed.  A February 2006 VA treatment record noted the Veteran still had a "knot" in the left anterior chest, although no further detail was provided.  

In a QTC examination dated in March 2006, the Veteran indicated the lump under the skin on his chest had existed for 1 year. The diagnosis was subdermal mass in left upper chest.  No other details were provided as no symptoms were exhibited.  Following the March 2006 examination, there is no other evidence in the record of the presence of a mass or follow-up treatment.  In an April 2011 VA examination report, there was no indication of a mass, knot or lump in the Veteran's chest.

Following the Board's remand, the Veteran underwent a VA examination in August 2014.  The examiner reviewed the claims file.  It was noted the Veteran had a 2 x 4 cm palpable soft subcutaneous mass over his left upper chest which the examiner diagnosed as a lipoma that was a benign neoplasm.  Upon review of the STRs, the examiner indicated that the lump identified on x-ray in September 1984 was a prominent manubrium which was a normal finding/variant.  He noted that the prominent manubrium was still present and separate from the lipoma.

The examiner opined that the "chest mass" in service was congenital and not caused by or permanently aggravated by service.  The examiner noted that the lipoma, initially diagnosed by the Veteran's primary care physician after his last period of service, "would have no relation to his prominent manubrium, which is located separately from the lipoma."  The examiner noted that lipomas occur in the general population "without any particular known cause" and there was no medical evidence that the Veteran's lipoma was caused by or had onset in service.

Because the lump identified in service is not related to the mass that was identified in the Veteran's left chest after separation from service and the lump identified in service is congenital and not a developmental "disease" or "defect," there is no basis on which the Board can grant the claim for service connection for a mass in the upper left chest.  See 38 C.F.R. §§ 3.303(c), 4.9 (a congenital abnormality generally is not considered a disease or an injury within the meaning of applicable legislation pertaining to disability compensation and provides no basis for a grant of service connection).   

Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a subdermal mass in the left upper chest is denied.

REMAND

Reason for Remand: To send Veteran proper notice regarding secondary service connection and to obtain addendum medical opinions.

I.  Sleep Apnea

The Board regrets further delay but finds that the RO must comply with the Board's May 2014 remand directive and send the Veteran a notice letter that specifically provides explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).  Compliance with remand directives is not discretionary.  As such, the Board will remand for compliance and then ask that an addendum medical opinion be sought should the Veteran provide any further evidence in response to the notice letter that does not result in a grant of the claim.

II. Foot Disability

Following the Board's May 2014 remand, the Veteran underwent a VA examination of his feet.  Upon examination in August 2014, the examiner recognized a diagnosis of metatarsalgia in the right foot in 1983 that resolved.  In addition, bilateral hammer toes on the second toes and bilateral hallux valgus were diagnosed in November 2008.  It was noted that the Veteran did not currently have metatarsalgia.   As to whether the Veteran's current diagnoses were related to service, the examiner indicated that there was no evidence to show the metatarsalgia noted in service was recurrent or that the hammer toes or hallux valgus diagnosed three years after the Veteran's last period of active duty were related to service.  He did opine that the hammer toes may have been caused by the hallux valgus.

Notable in this case is that no foot problems were noted on the Veteran's May 1983 entrance examination, although in November 1983, one month after the Veteran's formal enlistment, pes planus and metatarsalgia were noted.  In addition, despite the August 2014 examiner's indication that metatarsalgia was not recurrent, the record reflects findings of metatarsalgia in 1988, 2006 and 2010.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  Given this, the Board finds that the presumption of soundness attaches in this case.

To rebut the presumption of soundness, VA must demonstrate that there is clear and unmistakable evidence that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. § 1111.  In other words, it is the government's burden to show that it is undebatable both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

As of yet, this aspect of the claim has not been addressed.  

As stated, a May 1983 enlistment examination was negative for foot problems.  In November 1983, the Veteran sought treatment for foot pain.  Pes planus and metatarsalgia were assessed.  A January 1988 Report of Medical History indicated the Veteran had painful ankles when walking for extended periods because his "feet turn in".  A STR from April 1988 indicated ankle pain and that the Veteran was wearing arch supports, but they caused blisters when running.  The examiner assessed metatarsalgia.  

Thereafter, a June 2003 STR mentioned foot pain; a clinical evaluation in March 2005 documented an abnormal evaluation of the feet and indicated the presence of callouses; a May 2005 VA treatment record indicated bilateral pain on the bottom of the feet; a May 2006 QTC examination report revealed pes planus along with a moderate degree of valgus on both the right and left; an April 2006 report indicated pain in the left second toe and an assessment of Morton's Neuroma; a May 2006 VA treatment record indicated a provisional diagnosis of Morton's Metatarsalgia; a November 2008 private treatment record indicated hammertoe deformities and bunion deformities bilaterally; an April 2009 VA treatment record indicated hallux valgus of the left foot; and a February 2010 treatment record indicated flat feet with metatarsalgia.  More recent records show continuing foot pain.

In this case, there is evidence that the Veteran has had a history of problems with his feet beginning in the early 1980s and during and after his last periods of active service.  Evidence demonstrates that pain in the Veteran's feet continues to this day.  In addition, there is evidence that metatarsalgia has recurred several times over the past 3 decades which was not directly recognized by the examiner in August 2014.

The Board finds that in light of this evidence and the fact that some service treatment records were formally found to be unavailable, that an addendum opinion must be sought prior to final adjudication of the claim to fulfill VA's duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a notice letter in connection with his claim for service connection for sleep apnea.  The letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2.  If the Veteran provides further evidence in support of his claim for service connection for sleep apnea and that evidence by itself does not support a grant of service connection, the claims file should be returned to the examiner who provided the August 2014 VA examination or to another suitable examiner, for an addendum opinion regarding the likely etiology of the Veteran's sleep apnea.  

Following review of the claims file, the examiner should opine whether it at least as likely as not sleep apnea had onset in service or was caused by or aggravated beyond the natural progression by one of his other service-connected disabilities, to include sinusitis and/or hypertension.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Return the claims file to the August 2014 VA examiner or to another suitable examiner for an addendum opinion regarding the likely etiology of the Veteran's current foot condition.  

If the RO feels another examination is warranted, one should be scheduled.

Following a review of the claims file, the examiner should indicate the following:

a) Can it be said that it is undebatable that the Veteran had a foot disability prior entrance onto active duty in May 1983 despite the absence of foot concerns on his entrance examination?

(b) If the answer to (a) above is yes, is it undebatable that the Veteran's pre-existing foot condition was NOT aggravated during any period of active duty?  In other words, is it undebatable that there was no permanent worsening in severity during service?

If your opinion is that it is undebatable that a pre-existing foot condition was NOT aggravated, please provide a reason for your opinion, providing medical information about the condition itself which led you to the conclusion that the pre-existing foot condition was clearly NOT aggravated during active duty.

(c) If the answer to (b) above is no, is it at least as likely as not that any currently diagnosed foot condition, including, but not limited to, pes planus, hammer toes, hallux valgus and/or metatarsalgia, originated during the Veteran's periods of active service or is otherwise related thereto?

The examiner should note that some service treatment records were formally found to be missing and that the evidence of record does suggest on-going foot problems since the 1980s, including recurrent metatarsalgia.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


